DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          IVETTE TEJEIRO,
                              Appellant,

                                    v.

        TOWER MSA PARTNERS, LLC and KRISTINE WILSON,
                        Appellees.

                              No. 4D20-2742

                           [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No. 50-2019-CA-
001023-XXXX-MB.

  Chad E. Levy of the Law Offices of Levy & Levy, P.A., Sunrise, for
appellant.

   Elizabeth W. Neiberger and Ranjiv Sondhi of Bryant Miller Olive, P.A.,
Miami, for appellee.

PER CURIAM.

   Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.